Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 2/17/22 are hereby entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 16-33 and 36-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 includes the limitation of “determining whether the desired analyte concentration value is closer to the second analyte concentration value than the first analyte concentration value.”  Applicant’s specification does not, however, describe making such a determination by comparing a desired value to two other separate values.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 claims “a desired analyte concentration value” and it is unclear if this is the same as or different from the “a desired analyte concentration value” also claimed in Claim 1.


 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14, 16-33 and 36-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to method claimed as a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-14, 16-33 and 36-40 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or a method of organizing human activity.

In regard to Claim 1, the following limitations can be performed as a mental process by a human being alone in terms of a human being mentally or along with using pencil and paper could perform and/or a method of organizing human activity.
a method of [processing data from] a user to treat a host condition of a host the method comprising:
receiving […] first…data […] and indicating…the host…value;
receiving […] a desired analyte concentration value;
determining […] a pattern…host condition;
determining […] similar…user profile;
selecting […] a program…user profiles;
displaying […] first guidance data…condition;
receiving [….] transmission…value;
evaluating […] at least…value;
based on…condition; and
displaying […] second guidance data…improved program;
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a processor, “machine learning”, a “computing environment”, a “user interface”, a “continuous analyte monitor,” an “accelerometer”, a “GPS device,” a “cloud connected source”, “analyte sensors”,  these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a processor, “machine learning”, a “computing environment”, a “user interface”, a “continuous analyte monitor,” an “accelerometer”, a “GPS device,” a “cloud connected source”, “analyte sensors”, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10-13, 17-18, 28-32, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20170242975 A1 by Kahlbaugh (“Kahlbaugh”), in view of PGPUB US 20140278475 A1 by Tran (“Tran”).
In regard to Claims 1-3, Kahlbaugh teaches a method…comprising:
receiving…first…data…and indicating…the host;
determining…based at least…host condition…first concentration value;
(see, e.g., Figure 2, selection 208 and paragraph 83 in regard to creating a model (“pattern”) from patterns detected in the sampled user data (“first analyte concentration value[s]”).  See also, e.g., paragraph 114 in regard to detecting patterns (“pattern”) in the data, in order to formulate the model.)
receiving, by the computing environment, a desired analyte concentration [target];
(see, e.g., p77 and 81 in regard to the user inputting desired “goals” and “targets”);
[…]


displaying…guidance data…condition;
	(see, e.g., Figure 2, selection 216 and paragraphs 85-89 in regard to employing a user interface to provide eating/medication/exercise recommendations to the user and the user then selecting one of those recommendations);
receiving…second data…after…host…second analyte concentration value;
(see, e.g., Figure 2, selection 218 and paragraph 90, in regard to logged data including analyte concentrations see, e.g., paragraph 50 (“second analyte concentration value”);
evaluating…first analyte concentration value;
	(see, e.g., p88 in regard to comparing the user’s “current glucose level” (“second analyte concentration value” to a desired range of “e.g., 80 to 130 mg/dL” (“desired analyte concentration target”), which will numerically also be a comparison of whether or not the “current glucose level” is closer to or further away from the user’s formerly sampled glucose level (“first analyte concentration value[s]”);
based on the…suboptimal pattern […] selecting an improved program to treat the host condition; and
displaying…second guidance data…improved program;
(see, e.g., p88 in regard to selecting  and then providing a recommendation based on the comparison (“improved program”));

Furthermore, while Kahlbaugh teaches the user inputting desired goals and targets (see, e.g., p77 and 81), as well as teaches employing an infusion pump used with a predictive model to deliver medication “in a manner that minimizes excursions from target values [and] ranges”,  as well as teaches comparing a desired glucose level to a predicted level (see, e.g., p88);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have combined the features taught by Kahlbaugh by allowing the user to input a specific target/desired analyte concentration value, in order to allow the user to more precisely express what he/she wants her blood glucose number to be;



Furthermore, while Kahlbaugh teaches employing a program it may not teach determining similar user profiles of users with the host condition wherein the profiles are determined based on demographic and health data, and employing those similar user profiles to select a treatment regimen, however, in an analogous reference Tran teaches this functionality (see, e.g., paragraphs 20, 22, 44, and 52);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the features taught by Tran to the method otherwise taught by Kahlbaugh, in order to improve treatment outcomes by employing treatments that worked on similar patients.

In regard to Claim 2, see rejection of Claim 1.
In regard to Claim 3, see rejection of Claim 1.
In regard to Claim 6, see, e.g., paragraph 39.
In regard to Claims 7-8, see, e.g., paragraph 50 in regard to an “activity log”.
In regard to Claim 10, the limitations have been interpreted as functional limitations to the extent that the activity data must be indicative of sleeping, etc, and an activity monitor as taught by the cited prior art would perform this function to the extent that the human subject must have one of these levels of activity.
In regard to Claim 11, Kahlbaugh teaches relying on cloud sourced data see, e.g., paragraph 80, and Tran teaches comparing subject patterns to database patterns to determine the optimal program.
In regard to Claim 12, see, e.g., paragraph 104 and 167.
In regard to Claim 13, see, e.g., paragraph 92 in regard to showing the model output.
In regard to Claims 17-18, see, e.g., paragraphs 50-51.
In regard to Claims 28-29, see rejection of Claim 1.
In regard to Claim 30, see rejection of Claim 1 in regard to the reports and summaries are indicative of the model output which is driven by the determined pattern.
In regard to Claim 31, see, e.g., paragraph 34 in regard to diabetes being marked by a pattern of low blood sugar.
In regard to Claim 32, see rejection of Claim 1
In regard to Claim 40, Tran .
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kahlbaugh, in view of Tran, in view of admitted prior art.
In regard to Claims 4-5, while Kahlbaugh teaches providing dietary/exercise/medication recommendations to the user it may not explicitly teach providing information in addition to those recommendations, however,
the Examiner takes OFFICIAL NOTICE that providing additional information as to how to implement dietary/exercise/medication choices was old and well-known at the time of Applicant’s invention.  Such functionality allows for it being more likely that the user will change his/her behavior.  As such it would have been obvious to one of ordinary skill in the art at the time of filing to implement the claimed functionality within the invention of the cited prior art so as to increase the likelihood of success.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kahlbaugh, in view of Tran, in view of PGPUB US 20150125832 A1 by Tran (“Tran2”).
In regard to Claim 9, while Kahlbaugh teaches a measuring/monitoring device that is worn to sample analyst levels (see, e.g., Figure 1, selection 104), as well as logging activity levels, it may not specifically teach logging activity levels from a sensor, however, in an analogous reference Tran2 teaches that feature (see, e.g., paragraphs 381 and 399).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the features taught by Tran2 to the method otherwise taught by Kahlbaugh, in order to make activity logging simpler for the user.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kahlbaugh, in view of Tran, in view of PGPUB US 20030208113 A1 by Mault et al (“Mault”).
In regard to Claims 14-15, Mault teaches the claimed analyte sensors and employing the data received from them as part of modeling a patients metabolic performance relative to blood glucose (see, e.g., paragraph 201).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the features taught by Mault to the method otherwise taught by Kahlbaugh, in order to improve model functioning.

Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kahlbaugh, in view of Tran, in view of Mault, in view of admitted prior art.
In regard to Claim 16, while Mault teaches the claimed analyte sensors it may not teach the claimed calibration, however,
the Examiner takes OFFICIAL NOTICE that such sensor calibration was old and well-known at the time of Applicant’s invention.  Such functionality improves data gathering.  As such it would have been obvious to one of ordinary skill in the art at the time of filing to implement the claimed functionality within the invention of the cited prior art so as to improve the quality of the data gathered.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kahlbaugh, in view of Tran, in view of PGPUB US 20150081210 A1 by Yeh, et al (“Yeh”).
In regard to Claims 19-21, while Kahlbaugh teaches making diet/exercise/medication recommendations and then employing the user’s selection of one of those recommendations to further evaluate the user’s predicted glucose levels it may not teach a selection of a difficulty level associated with one of those recommendations, however, in an analogous reference Yeh teaches such functionality (see, e.g., paragraph 67).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the features taught by Yeh to the method otherwise taught by Kahlbaugh, in order to allow the user some control over his/her treatment regimen.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kahlbaugh, in view of Tran.
In regard to Claims 22-24, Kahlbaugh teaches generating reports and summaries that include glucose levels/trends over time, as well as inputting goals (see paragraph 81),such a graph itself is capable of being indicative of whether a goal is being met, e.g., to the extent that it may show a declining or increasing trend.  The claimed functionality in regard to displaying a certain color or avatar if a goal is being met is non-functional printed matter as such visual displays have no functional relationship to the, e.g., computer display on which they are shown and, instead, are only of significance in the mind of the human viewer.  See MPEP 2111.05.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kahlbaugh, in view of Tran, in view of admitted prior art.
In regard to Claims 25-26, while Kahlbuagh teaches displaying reports and summaries that include glucose values over time it may not teach also displaying desired glucose values, however,
the Examiner takes OFFICIAL NOTICE that such ideal values as part of such a report was old and well-known at the time of Applicant’s invention.  Such functionality improves the ability to observe success or failure.  As such it would have been obvious to one of ordinary skill in the art at the time of filing to implement the claimed functionality within the invention of the cited prior art so as to improve the ability to observe whether the user is succeeding or failing at managing his/her diabetes.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Claim 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kahlbaugh, in view of Tran, in view of admitted prior art, further in view of Yeh.
In regard to Claim 27, see rejection of Claims 19-21 made supra.

Claim 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kahlbaugh, in view of Tran, in view of Mault.
In regard to Claim 33, while Kahlbuagh teaches employing, e.g., a software application with a user interface to allow the user to log food and activity data it may not specifically teach that such an application employs questions to the user, however, in an analogous reference Mault teaches this feature (see, e.g., paragraph 169);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the features taught by Mault to the method otherwise taught by Kahlbaugh, in order to obtain better information from the user.


Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Kahlbaugh, in view of Tran, in view of Mault
In regard to Claim 36, while Kahlbuagh teaches generating reports and summaries it may not teach transmitting them to remote entities via the internet, however, in an analogous reference, Mault teaches this feature (see, e.g., paragraph 201).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the features taught by Yeh to the method otherwise taught by Kahlbaugh, in order to provide medical providers easy access to the reports and summaries.

Response to Arguments
	Applicant argues on page 14 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    175
    682
    media_image1.png
    Greyscale

Applicant’s arguments are not persuasive.  The CAFC has held in, e.g., Electric Power Group that collecting data, analyzing that data, and providing outputs based on that analysis is a mental process and Applicant’s claimed invention is precisely that.  Furthermore, the CAFC has held in, e.g., University of Florida Research Foundation that employing physiological sensors for data gathering does not claim significantly more than an invention directed to collecting data, analyzing that data, and providing outputs based on that analysis.  Patent 7,062,251 that was invalidated by the CAFC in that case disclosed these sensors as including, inter alia, infusion pumps which, likewise, are “inserted at least partially into subcutaneous tissue of a host.”



    PNG
    media_image2.png
    363
    661
    media_image2.png
    Greyscale

Applicant’s arguments are not persuasive.  The CAFC has held in, e.g., In re Noble Systems Corporation (non-precedential) that claims directed to computerized training of human subject are not patent eligible as being directed to a method of organizing human activity.  Applicant’s claims are likewise directed to a computerized training of human subjects to improve their health.



    PNG
    media_image3.png
    250
    643
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    132
    670
    media_image4.png
    Greyscale

Applicant’s argument is not persuasive as the CAFC has held in, e.g., In re Board of Trustees of the Leland Stanford Junior University that improving the accuracy of a mathematically calculated statistical prediction is not a claim to patent eligible subject matter.  In other words, providing better diabetes counseling by employing a better model for predicting how, e.g., diet and exercise will affect blood glucose levels is not patent eligible under the two-part Mayo test because it is not an improvement to a “technology and/or technical environment”.



    PNG
    media_image5.png
    486
    645
    media_image5.png
    Greyscale

Applicant’s first argument is not persuasive for the reasons stated just supra, namely, that improving the accuracy of a mathematically calculated statistical prediction (“allow[ing] the computing environment to automatically learn…in an efficient way”) is not patent eligible subject matter.  Furthermore, the fact that the execution of Applicant’s claimed abstract idea embodied software on Applicant’s claimed generic computing device may “require fewer cycles, causing less battery drain, and so on” does not render patent eligible subject matter because it is not a generally applicable improvement to that computing device analogous to that of Enfish.  The improvement  achieved by the claimed self-referential database of Enfish are applicable to any kind of a al Enfish.  Applicant’s claimed invention does not result in Applicant’s claimed generic computing device “require[ing] fewer cycles, causing less battery drain, and so on” when that device is executing some computer program other than Applicant’s.  
	Applicant’s arguments in regard to the art rejections are addressed by the updated statements of rejection made supra, which were necessitated by Applicant’s amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715